UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT
                                       _____________

                                               No. 10-3552
                                              _____________

                                  UNITED STATES OF AMERICA,
                                                 Appellant

                                                      v.

                                        MICHAEL WRIGHT and
                                         RANDALL WRIGHT

                                                __________

                         On Appeal from the United States District Court
                              for the Eastern District of Pennsylvania
                        (D.C. Nos. 5-09-cr00270-001 & 5-09-cr0027-0002)
                          District Judge: Honorable Lawrence F. Stengel

                                                  ORDER

PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
         FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
         GREENAWAY, JR., VANASKIE, and ALDISERT1, Circuit Judges


                                                  ORDER

       The Court, sua sponte, orders rehearing en banc in the above captioned case.

It is ordered that the Clerk of this Court list the case for rehearing en banc



       1
           Will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.
at the convenience of the Court.



                                   By the Court,

                                   /s/ Theodore A. McKee

                                   Chief Circuit Judge

Date: July 6, 2012



cc: Robert A. Zauzmer, Esq.
   Mark S. Greenberg, Esq.
   Michael N. Huff, Esq.